UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2427


MATTHEW HEATH,

                    Plaintiff - Appellant,

             v.

COLLEGE OF CHARLESTON; GLENN F. MCCONNELL, President of the
College of Charleston; MATT ROBERTS, Director of Athletics, both in their
official and individual capacities,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Patrick Michael Duffy, Senior District Judge. (2:17-cv-01792-PMD-JDA)


Submitted: July 31, 2018                                          Decided: August 17, 2018


Before KING, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allan R. Holmes, Cheryl H. Ledbetter, Rebecca J. Wolfe, GIBBS & HOLMES,
Charleston, South Carolina, for Appellant. Eugene H. Matthews, RICHARDSON
PLOWDEN & ROBINSON, P.A., Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Matthew Heath appeals the district court’s order accepting the recommendation of

the magistrate judge and denying his motion for a preliminary injunction in this action

filed pursuant to 42 U.S.C. § 1983 (2012). Upon review, we conclude that the district

court did not abuse its discretion in denying Heath’s motion. See Di Biase v. SPX Corp.,

872 F.3d 224, 229 (4th Cir. 2017) (district court’s denial of a motion for a preliminary

injunction is reviewable for abuse of discretion); Winter v. Nat. Res. Def. Council, Inc.,

555 U.S. 7, 20 (2008) (outlining standard for a preliminary injunction). Accordingly, we

affirm for the reasons stated by the district court. Heath v. College of Charleston, No.

2:17-cv-01792-PMD-JDA (D.S.C. Nov. 14, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2